NOT FOR PUBLICATION                          FILED
                         UNITED STATES COURT OF APPEALS                       SEP 2 2015
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                            No. 14-10519

                 Plaintiff - Appellee,                D.C. No. 1:02-cr-05319-LJO

    v.
                                                      MEMORANDUM*
 OSCAR RAFAEL SERRANO,

                 Defendant - Appellant.

                        Appeal from the United States District Court
                           for the Eastern District of California
                        Lawrence J. O'Neill, District Judge, Presiding

                                Submitted August 25, 2015**

Before:           McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

         Oscar Rafael Serrano appeals pro se from the district court’s denying his

motion for sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

             Serrano contends that the district court erred by denying him a sentence

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reduction under Guidelines Amendment 782. We review de novo whether an

amendment is applicable to a defendant’s sentence. See United States v. Paulk,

569 F.3d 1094, 1095 (9th Cir. 2009) (per curiam). The district court correctly

determined that if Amendment 782 had been in effect when Serrano was originally

sentenced, it would not have affected his Guidelines range. See U.S.S.G

§ 1B1.10(b)(1). Because Amendment 782 did not lower Serrano’s Guidelines

range, the district court lacked authority to modify his sentence. See 18 U.S.C.

§ 3582(c)(2); United States v. Waters, 771 F.3d 679, 680 (9th Cir. 2014) (per

curiam).

      Serrano next contends that the district court erred because it failed to

consider the 18 U.S.C. § 3553(a) sentencing factors in evaluating his motion.

Because the district court correctly determined that a reduction was not authorized,

it properly declined to consider the section 3553(a) factors. See Dillon v. United

States, 560 U.S. 817, 826-27 (2010).

      AFFIRMED.




                                          2                                      14-10519